Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-7, 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claim 11 is objected to because of the following informalities:  
The last 9 lines of claim 11 should be amended as follows:
       “wherein a number of communication devices from which the first information processing apparatus acquires information is provided as the state of the communication device, 
          in a case where the number of communication devices is equal to or greater than a predetermined value, the processor transfers all pieces of information acquired from the communication devices to the second information processing apparatus, and 
second information processing apparatus”
  


Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20040215759 to Takahashi in view of US Patent Application Publication Pub. No. US 20160124686 to Maeda further in view of US Patent Application Publication Pub. No. US 20090241176 to Beletski.

     Regarding claim 1, Takahashi discloses an information processing apparatus comprising (paragraph 312-313; network printer 200 (information processing apparatus)):
     a processor, configured to (paragraph 313; CPU 50):
     acquire information from a communication device (paragraph 333, 345, 364-366; in step s650 print data (information) is received from a user terminal (communication device) ); and
      switch an apparatus to perform processing on the information acquired from the communication device, between the information processing apparatus and another information processing apparatus, in accordance with a state of the information processing apparatus (paragraph 366-369, 545; when the network printer 200 itself that received the print data is NOT in a “warm-up completion state”, it transfers the print data to another printer 200 (switches apparatus) in step s665 to process and print this data; when the network printer 200 that received the print data is in a “warm-up completion state”, it processes and prints the received print data). 
 
However Takahashi does not disclose wherein switching an apparatus to perform processing on the information acquired from the communication device, between the 
         Maeda discloses wherein switching an apparatus to perform processing on the information acquired from the communication device, between the information processing apparatus and another information processing apparatus, in accordance with a state of the communication device (paragraph 67-68; 70,73- 76, 100-101; in step s15-s17, MFP 300a acquires information of job selection from terminal (communication device) and determines whether MFP 300a itself or another MFP 300B performs print process on the selected job (information acquired); the state of the terminal apparatus (communication device) is information indicating which MFP 300 is designated to perform printing based on operation at terminal device which is included in connection request; based on information indicating which MFP 300 is designated to perform printing (state) by the terminal apparatus, the printing is performed on the selected job (the information acquired) either at the MFP 300A or the job is transferred and switched to the other MFP 300B designated)).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takahashi as taught by Maeda to provide switching of apparatus for processing based on information related to destination setting in the communication device as the status information.
        The motivation to combine the references is to provide a substitute MFP device for performing the print job related processing such as authentication and job data transferring to a designated MFP (designated via the terminal device) for printing that 
However Takahashi does not disclose:
     wherein a number of communication devices from which the information processing apparatus acquires information is provided as the state of the communication device, 
      in a case where the number of communication devices is equal to or greater than a predetermined value, the processor transfers all pieces of information acquired from the communication devices to the another information processing apparatus, and 
      in a case where the number of communication devices is less than the predetermined value, the processor transfers some pieces of information acquired from the communication devices to the another information processing apparatus.
        Beletski discloses wherein a number of communication devices from which the information processing apparatus acquires information is provided as the state of the communication device (paragraph 18, 29, 46, 51-52; client 106 (communication device) communicate via network 104; paragraph 29; session broker 108 (information processing apparatus) acquires connection request (information); number of pending connection requests is state information as information about number of client device from which the broker has acquired connection request), 
      in a case where the number of communication devices is equal to or greater than a predetermined value, the processor (paragraph 25; processor 202) transfers all pieces of information acquired from the communication devices to the another information processing apparatus (paragraph 20-22, 55-56; when number of pending request is greater than threshold (predetermined value) for a given server 102 (YES in step 410), another server device 102 (another information processing apparatus)), and 
      in a case where the number of communication devices is less than the predetermined value, the processor transfers some pieces of information acquired from the communication devices to the another information processing apparatus (paragraph 20-22, 55-57; when number of pending request is less than threshold (predetermined value) for a given server 102 (NO in step 410), based on load balancing between the given server and the remaining servers 102-1 to 102-N some of new connection request acquired (some pieces of information) will be (transferred) to another of remaining server device 102 (another information processing apparatus) if given server has more loads while other new connection request will be transferred to the given server 102 if given server 102 has less load than the another server 102).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takahashi as taught by Beletski to provide maximum threshold on number of communication device that can be in communication with the information processing device.
        The motivation to combine the references is to provide a limit on maximum communication devices that can connect with a target device even when the target device is not in enabled state during error state and providing a mechanism to transfer all new request to other devices when the target device has reached the maximum connection allowed (paragraph 20-22, 37, 55-57).


       Regarding claim 10, see rejection of claim 1. Further Takahashi discloses a non-transitory computer readable medium storing an information processing program causing a computer to function as discloses in claim 10 (paragraph 313; CPU 50 executing program stored in ROM).


        Regarding claim 11, Takahashi discloses an information processing system comprising (paragraph 263-264; Fig. 1 shows the system): 
      a first information processing apparatus (paragraph 264; one of network printers 200 can be the first information processing apparatus); and 
      one or more second information processing apparatuses to be connected to the first information processing apparatus via a communication path (paragraph 264-265; another one of network printers 200 can be the second information processing apparatus connected with the first information processing apparatus via network 198 (path)),
         wherein the first information processing apparatus includes
             a processor, configured to (paragraph 313; CPU 50):
              acquire information from a communication device (paragraph 333, 345, 364-366; in step s650 print data (information) is received from a user terminal (communication device)), and


However Takahashi does not disclose wherein switching an apparatus to process the information acquired from the communication device, between the first information processing apparatus and the second information processing apparatus, in accordance with a state of the communication device.
         Maeda discloses wherein switching an apparatus to process the information acquired from the communication device, between the first information processing apparatus and the second information processing apparatus, in accordance with a state of the communication device (paragraph 67-68; 70,73- 76, 100-101; in step s15-s17, MFP 300a acquires information of job selection from terminal (communication device) and determines whether MFP 300a itself or another MFP 300B performs print process on the selected job (information acquired); the state of the terminal apparatus (communication device) is information indicating which MFP 300 is designated to perform printing based on operation at terminal device which is included in connection request; based on information indicating which MFP 300 is designated to perform 

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takahashi as taught by Maeda to provide switching of apparatus for processing based on information related to destination setting in the communication device as the status information.
        The motivation to combine the references is to provide a substitute MFP device for performing the print job related processing such as authentication and job data transferring to a designated MFP (designated via the terminal device) for printing that lacks the full functionality or is unable to perform the related processing via mobile terminal (paragraph 61-65, 100-101).
However Takahashi does not disclose:
     wherein a number of communication devices from which the information processing apparatus acquires information is provided as the state of the communication device, 
      in a case where the number of communication devices is equal to or greater than a predetermined value, the processor transfers all pieces of information acquired from the communication devices to the another information processing apparatus, and 
      in a case where the number of communication devices is less than the predetermined value, the processor transfers some pieces of information acquired from the communication devices to the another information processing apparatus.
session broker 108 (information processing apparatus) acquires connection request (information); number of pending connection requests is state information as information about number of client device from which the broker has acquired connection request), 
      in a case where the number of communication devices is equal to or greater than a predetermined value, the processor (paragraph 25; processor 202) transfers all pieces of information acquired from the communication devices to the another information processing apparatus (paragraph 20-22, 55-56; when number of pending request is greater than threshold (predetermined value) for a given server 102 (YES in step 410), all new connection request (all pieces of information) that are acquired from the client devices will be redirected (transferred) to another server device 102 (another information processing apparatus)), and 
      in a case where the number of communication devices is less than the predetermined value, the processor transfers some pieces of information acquired from the communication devices to the another information processing apparatus (paragraph 20-22, 55-57; when number of pending request is less than threshold (predetermined value) for a given server 102 (NO in step 410), based on load balancing between the given server and the remaining servers 102-1 to 102-N some of new connection request acquired (some pieces of information) will be (transferred) to another of remaining server device 102 (another information processing apparatus) if given server has more loads while other new connection request will be transferred to the given server 102 if given server 102 has less load than the another server 102).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takahashi as taught by Beletski to provide maximum threshold on number of communication device that can be in communication with the information processing device.
        The motivation to combine the references is to provide a limit on maximum communication devices that can connect with a target device even when the target device is not in enabled state during error state and providing a mechanism to transfer all new request to other devices when the target device has reached the maximum connection allowed (paragraph 20-22, 37, 55-57).

Claim 3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20040215759 to Takahashi in view of US Patent Application Publication Pub. No. US 20160124686 to Maeda further in view of US Patent Application Publication Pub. No. US 20090241176 to Beletski further in view of JPH11110163 to Nagata.

       Regarding claim 3, Takahashi in view of Maeda further in view of Beletski does not disclose the information processing apparatus according to claim 1, wherein the processor acquires a state of the other information processing apparatus, and 
          Nagata discloses wherein the processor (paragraph 7; spool processing unit 12) acquires a state of the other information processing apparatus, and determines whether or not all the pieces of information are transferred to the other information processing apparatus, in accordance with the acquired state (paragraph 8; when the print engine of the printer that received the print data is busy, in step s106 the busy state of another printer is acquired and if the other printer is not busy state, all of the print data (all the pieces of information) is transferred to the other printer).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Takahashi in view of Maeda further in view of Beletski as taught by Nagata  to provide transferring of data for processing to a different device based on obtained status of the other device.
        The motivation to combine the references is to speed up the printing process for a print job in the case where the designated printer is unable to process the job by transferring the print job to another available printer based on its status resulting in no waiting time for printing at the designated printer (paragraph 3-4, 8).







       Regarding claim 5, Nagata discloses the information processing apparatus according to claim 1, wherein the processor acquires a state of the other information processing apparatus and determines whether or not some pieces of the information are transferred to the other information processing apparatus, in accordance with the acquired state (paragraph 5-6, 9, 10-11; print data is received from host and printing multiple copies; state of other printer acquired in s212;  video signal is divided and the divided part (some pieces of information) is transferred to the other printer ONLY when the other printer is NOT busy state in step s212).



       Regarding claim 6, Nagata discloses the information processing apparatus according to claim 1, wherein, whether or not a user is operating the information processing apparatus or whether or not the information processing apparatus is in a process of performing a job is provided as the state of the information processing apparatus (paragraph 4, 10-11; in step s200 the busy state of the printer engine (busy performing a job) of the printer receiving the print data is determined).

       Regarding claim 7, Nagata discloses the information processing apparatus according to claim 6, wherein, in a case where the user is operating the information processing apparatus or the information processing apparatus is in the process of 







Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080288988 to Yabe discloses program sharing via request (see Abstract).
US 20100115587 to Kubota discloses authentication process (see Abstract).
US 20120207023 to Tsuda discloses connection request processing (see Abstract).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

11/18/2021